Order entered October 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01530-CV

    IN THE ESTATE OF ROBERTO REFUGIO DE JESUS GONZALEZ BARRERA,
                             DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-14-02697-1

                                             ORDER
       Before the Court is the October 4, 2019 request of John Warren, Dallas County Clerk, for

an extension of time to file the requested supplemental clerk’s record. We GRANT the request

and extend the time to November 4, 2019. Appellees’ brief on the merits will be due within

fourteen days after the supplemental clerk’s record is filed.


                                                       /s/      ERIN A. NOWELL
                                                                JUSTICE